Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 recites an interlayer film, comprising in sequence: 
a first A layer,  
a C layer, 
a second A layer, and 
a B layer at any place between or outside the ACA layer sequence, 
wherein each A layer comprises a thermoplastic resin, 
having a peak at which a tan  measured by performing a complex shear viscosity test under a condition of a frequency of 1 Hz according to JIS K 7244-10: 2005 is maximum in a range of -30°C or more and 10°C or less,
the thermoplastic resin of each A layer comprises a hydrogenated product of a block copolymer having a polymer block (a) comprising 60 mol percent or more of an aromatic vinyl monomer unit and a polymer block (b) comprising 60 mol percent or more of a conjugated diene monomer unit,
the thermoplastic resin of at least one of the first and second A layers has a height of the peak of a tanof 6 of 1.5 or more,
the C layer  comprises an inorganic glass having a thickness of 0.1 mm or more and 1.5 mm or less, or
the C layer comprises a thermoplastic resin having a tensile storage elastic modulus at O°C measured by performing a dynamic viscoelasticity test under a condition of a frequency of 0.3 Hz according to HS K 7244-4:1999 of 1.0 GPa or more and a thickness is 0.25 mm or more and 2.5mm or less,  
and the B layer comprises a polyvinyl acetal resin or an ionomer resin.  

	The prior art fails to teach or render obvious an interlayer film comprising the combination of a first A layer, a C layer, a second A layer, and a B layer wherein each A layer comprises a thermoplastic resin comprising a hydrogenated product of a block copolymer having a polymer block (a) comprising 60 mol percent or more of an aromatic vinyl monomer unit and a polymer block (b) comprising 60 mol percent or more of a conjugated diene monomer unit, the C layer  comprises an inorganic glass having a thickness of 0.1 mm or more and 1.5 mm or less, or a thermoplastic resin having a thickness is 0.25 mm or more and 2.5mm or less, and the B layer comprises a polyvinyl acetal resin or an ionomer resin.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



/SHEEBA AHMED/Primary Examiner, Art Unit 1787